 
 
Exhibit 10.7

INTELLECTUAL PROPERTY/COLLABORATIVE RESEARCH AGREEMENT


 
between
 
Kraig Biocraft
Laboratories, Inc. (SPONSOR)
 
and
 
The University of Notre Dame du Lac (NOTRE DAME)


 
1.           Scope of Work
 
SPONSOR grants to NOTRE DAME and NOTRE DAME accepts support for basic research
investigations under the direction of Dr Malcolm Fraser at College of Science in
the department of Biological Science as described in the attached Statement of
Work (Attachment A). NOTRE DAME undertakes this research in furtherance of its
goal of seeking new knowledge.

 
2.           Compensation
 
In consideration of NOTRE DAME's exerting its good faith efforts to carry out
the research described in Attachment A (Research Plan), SPONSOR will pay NOTRE
DAME the amounts specified in, and in the manner provided by, Attachment B
(Compensation)
 
3.           Period of Performance
 
Research under this Agreement will be performed during the period March 1, 2010
through February 28, 2011

 
4.           Technical Representatives
 
SPONSOR'S technical representative shall be Kim Thompson or such other
representative as SPONSOR may subsequently designate in writing.  NOTRE DAME's
Principal Investigator shall be Dr Malcolm Fraser who shall be responsible for
the direction and conduct of the Research.
 
5.   Consultation with SPONSOR'S Representatives
 
During the period of this Agreement, SPONSOR'S Technical/Scientific
Representative und other representatives may have reasonable access to consult
informally with NOTRE DAME's Principal Investigator regarding the Research both
personally and by telephone. Access to work carried on in NOTRE DAME
Laboratories in the course of the Research shall be entirely under the control
of NOTRH DAME personnel; SPONSOR'S representatives shall be permitted to visit
such laboratories only during usual hours of operation as is mutually agreeable.
 
6.   Technical Reports
 
The Principal Investigator shall make up to four (4) oral reports each year if
requested by SPONSOR'S Technical Representative. Within sixty (60) days after
the expiration of this Agreement the Principal Investigator shall submit a
comprehensive final report to SPONSOR.
 
 
1

--------------------------------------------------------------------------------

 
 
7.    Publicity
 
Neither party shall use the name of the other in any form of advertising or
promotion without the prior written approval of the other. The parties mayT
however, acknowledge SPONSOR'S support for, and the nature or, the
investigations being pursued under this Agreement. In any such statement, the
relationship of the parties shall be accurately and appropriately described.
 
8.   Publication
 
NOTRE DAME has the right to publish and otherwise publicly disclose information
it has gained in the course of the Research. In order to permit SPONSOR an
opportunity to determine if patentable inventions are disclosed, the Principal
Investigator will provide Sponsor with copies of articles written by project
personnel reporting on the Research prior to or coincidental with submission for
publication. NOTRE DAME and SPONSOR shall inform the Principal Investigator of
the effect on patent rights of the disclosure of patentable information prior to
the Filing of a patent application.
 
9.           Intellectual Properly
 
All rights in inventions, discoveries, biological material, or software created
in (he course of the Research shall be the property of NOTRE DAME.  NOTRE DAME
shall promptly report any such inventions, discoveries, biological material or
software to SPONSOR upon receipt of a written report from the Principal
Investigator


 
a)           Patents
 
NOTRE DAME agrees to cause patent applications to be filed and prosecuted in its
name at SPONSOR'S request and expense on inventions or discoveries conceived and
reduced to practice in the course of the Research ("Project IP").   NOTRE DAME
shall promptly notify SPONSOR and provide it a copy of any such patent
application.  From the date of notification, SPONSOR shall have a six (6) month
period to negotiate the terms of an exclusive license agreement for Project IP
and NOTRE DAME agrees to negotiate these license terms and conditions consistent
with the License Agreement in Attachment C, provided Sponsor is in compliance
with this Agreement. During this period NOTRE DAME will not offer a commercial
license for Project IP to any other party
 
In the event SPONSOR does not agree, within thirty (30) days after notification
of NOTRE DAME's intent to file a patent application, to support said filing,
NOTRE DAME may file at its own expense and SPONSOR shall have no further rights
in that patent application.
 
b)           Unpatented Technology
 
All rights in technology treated in the performance of the Research for which
NOTRE DAME does not seek patent protection shall be owned by NOTRE DAME.  Upon
receipt of a written description or sample of such technology, SPONSOR shall
have a six (6) month period to negotiate the terms of an exclusive license
agreement for Project IP and NOTRE DAME agrees to negotiate these license terms
and conditions consistent with the License Agreement in Attachment C, provided
Sponsor is in compliance with this Agreement. During this period NOTRE DAME will
not offer a commercial license for Project IP to any other party
 
 
2

--------------------------------------------------------------------------------

 
 
c)          Grant of Rights
 
For disclosures for which the SPONSOR provides notice to NOTRE DAME under §9a.,
NOTRE DAME grants the SPONSOR a non-exclusive, paid-up, royalty-free license for
internal use on any Joint Intellectual Property developed pursuant to this
agreement. SPONSOR will bear the cost of preparing, filing, prosecuting and
maintenance of the patent(s) as outlined in § 9a.
 
d)          Background Intellectual Property
 
"Background Intellectual Property" shall mean NOTRE DAME Patents with the
following patent number
 
ft 6,218,185, issued April 17, 2001, entitled "Piggybac transposon-based genetic
transformation system for insects", # 6,551,825, issued April 22,2003 entitled
"Piggybac transposon-based genetic transformation system for insects", #
6,962,810, issued November 8, 2005 entitled "Methods and compositions for
transposition using minimal segments of the eukaryotic transformation vector
Piggybac”, # 7,105,343, issued September 12, 2006 entitled "Methods and
compositions for transposition using minimal segments of the eukaryotic
transformation vector Piggybac", and Application # 11/454.947 filed June 19,
2006 entitled "Methods and compositions for transposition using minimal segments
of the eukaryotic transformation vector Piggybac"
 
Sponsor has certain rights to Background Intellectual Property.  From the date
of notification pursuant to 9.a), SPONSOR shall have a six (6) month period to
negotiate the terms of a license agreement for Project IP and Background IP and
NOTRE DAME agrees to negotiate these license terms and conditions consistent
with the License Agreement in Attachment C, provided Sponsor is in compliance
with this Agreement.
 
10.           Collaboration


It is understood that the NOTRE DAME investigators shall be free to discuss the
Research with other investigators and to collaborate with them to the extent
that no rights under any other agreement between the parties are infringed.
 
11.           Indemnification
 
SPONSOR hereby waives, and agrees to indemnify, defend, and held harmless NOTRE
DAME and its employees, agents, and students from any claim, loss, cost,
expense, or liability of any kind including reasonable attorney's fees and
expenses arising out of or connected with this Agreement or the Research, except
to the extent such claim is due to the negligence of NOTRE DAME, and including
without limitation, product liability claims relating to products based on the
Research.  NOTRE DAME shall promptly notify SPONSOR of any such claim and shall
cooperate with SPONSOR and its insurance carrier in the defense of the claim.
SPONSOR agrees to consult with NOTRE DAME regarding the defense of such claim
and to submit any proposed settlement to NOTRE DAME in advance of its approval.

 
3

--------------------------------------------------------------------------------

 

12.           Warranties
 
NOTRE DAME MAKES NO WARRANTIES, EXPRESS OR IMPLIED, AS TO ANY MATTER WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, THE CONDITION, ORIGINALITY, OR ACCURACY OF THE
RESEARCH OR ANY INVENTION(S) OR PRODUCT(S), WHETHER TANGIBLE OR INTANGIBLE,
CONCEIVED, DISCOVERED, OR DEVELOPED UNDER THIS AGREEMENT; OR THE OWNERSHIP,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE RESEARCH OR ANY SUCH
INVENTION OR PRODUCT NOTRE DAME SHALL NOT BE LIABLE FOR ANY DIRECT,
CONSEQUENTIAL, OR OTHER DAMAGES SUFFERED BY SPONSOR, ANY LICENSEE, OR ANY OTHERS
RESULTING TROM THE USE OF THE RESEARCH OR AN Y SUCH INVENTION OR PRODUCT
 
13.           Independent Contractor
 
For the purposes of this Agreement and all services to be provided hereunder,
each party shall be, and shall be deemed to be, an independent contractor and
not an agent or employee of the other party  Neither party shall have authority
to make any statements, representations nor commitments of any kind, or to take
any action, which shall be binding on the other party, except as may be
explicitly provided for herein or authorized by the other party in writing.
 
14.           Governing Law
 
The validity and interpretation of this Agreement shall he governed by the laws
of the State of Indiana in the United States of America.
 
15.           Assignment

 
This Agreement shall not be assignable by either party without the prior written
consent of the other party  Such consent will not be unreasonably withheld.  Any
and all assignments not made in accordance with this section shall be void.

 
16.           Notices
 
Any notice or report required or permitted to be given under this Agreement
shall be deemed to have been sufficiently given for all purposes if mailed by
first class certified or registered mail to the following addresses of either
party
 
Director, Post-Award Administration
University of Notre Dame
511 Main Building
Notre Dame, Indiana  46556
 
and
 
Kim Thompson, CEO
 
Kraig Btocraft Laboratories
120 North Washington Square, Suite 805
Lansing, MI 48933
 
or to such other addresses as shall hereafter have been furnished by written
notice to the other party

 
4

--------------------------------------------------------------------------------

 

17.        Title to Equipment
 
NOTRE DAME shall retain title to all equipment purchased and/or fabricated by it
with funds provided by SPONSOR under this Agreement.

18.           No Oral Modification


No change, modification, extension, termination, or waiver of this Agreement, or
any of the provisions herein contained, shall be valid unless made in wiring and
signed by duly authorized representatives o f the parties hereto


19.           Term and Termination
 
This Agreement shall expire on February 28, 2011 unless extended or sooner
terminated in accordance with the provisions of this section.
 
Either party may terminate this Agreement by giving the other party ninety (90)
days prior written notice of its election to terminate.  In addition, NOTRE DAME
may terminate this Agreement immediately if circumstances beyond its control
preclude continuation of the Research.

 
Upon termination of this Agreement, SPONSOR shall reimburse NOTRE DAME for all
reasonable expenses or uncancellable commitments incurred as of the date of
notice of termination but not to exceed the total amount committed under this
Agreement.
 
Termination or expiration of this Agreement for reasons other than, an
unremedied failure to meet the material obligations under this Agreement shall
not affect the rights and obligations of (he parties accrued prior to
termination.
 
20.           Entire Agreement
 
This instrument contains the entire Agreement between parties hereto.  No verbal
agreement, conversation or representation between any officers, agents, or
employees of the parties hereto either before or after the execution of this
Agreement, shall affect or modify any of the terms or obligations herein
contained.
 
 
5

--------------------------------------------------------------------------------

 
 
 
IN Witness WHEREOF, the parties have caused this Agreement to be executed as of
 

 
Kraig Biocraft Laboratories, Inc.  
 
    The University of Notre Dame du Lac   By:
/s/Kim Thompson   
  By: 
/s/ Liz Rulli 
   
Kim Thomson   
   
Liz Rulli
   
Chief Executive Officer   
   
Assistant Vice President for Research
    Date: March 20, 2010     Date: March 15, 2010   


                                                                       

 
6

--------------------------------------------------------------------------------

 